      Case 7:20-cv-00575-AKK-HNJ Document 6 Filed 07/13/20 Page 1 of 1                   FILED
                                                                                 2020 Jul-13 PM 03:16
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA
                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

SHAWANDA NEVERS,                          )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )    Civil Action Number
                                          )    7:20-cv-00575-AKK-HNJ
FEDERAL BUREAU OF PRISONS,                )
ET AL.,                                   )
                                          )
      Defendants.                         )
                                          )

                          MEMORANDUM OPINION

      The magistrate judge filed a report on June 25, 2020, recommending that

Plaintiff Shawanda Nevers’ case be dismissed without prejudice for failure to

prosecute. Doc. 5. Although the parties were advised of their right to file specific

objections within fourteen days, no objections have been received by the court.

Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, the court concludes that the

magistrate judge’s Report and Recommendation is due to be adopted. A separate

order will be entered.

      DONE the 13th day of July, 2020.



                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE

                                         1
